DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Apr. 7, 2021 and Apr. 8, 2021 have been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-3, 6-11, and 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 7,081,488 B2 (herein “Bardman”) in view of US Patent Application Publication No. 2011/0011305 A1 (herein “Maijala”).
As to claims 1-3 and 6-9: Bardman describes compositions for coating materials (see abstract) comprising pigment particles such as titanium dioxide (see col. 7, ll. 12-15) and a reactive polymer (see col. 13, ll. 20-48) such as a latex (see col. 13, l. 64-65) that forms covalent bonds with the pigment (see col. 12, ll. 45-57) either directly or via a coupling agent (see col. 13, l. 49 to col. 14, l. 19). This formation of a covalent bond is considered to make the pigment and polymer fall within the scope of the recited “functional” additives. Bardman does not include a general or broad disclosure regarding the weight amounts of the polymer and pigment, but Bardman includes two examples in which the amounts of titanium dioxide pigment are 61.5 wt% (see Example 1.1 at col. 31, ll. 29-31) and 63 wt% (see Example 1.2 at col. 32, ll. 65-67) based on the combination of polymer and pigment.
Bardman does not disclose the substitution of a portion of the titanium dioxide with the recited composite pigment of calcium carbonate and titanium dioxide.
Maijala discloses a composite pigment that includes a shell of precipitated calcium carbonate (see ¶ [0008]) around pigment particles such as titanium dioxide (see ¶ [0039]). The composite pigment can be used as a substitute for part or all of the titanium dioxide (see ¶¶ [0019]-[0020]) and the opacity achieved is “at least nearly as good” (¶ [0020]), in opposition to other extenders which must be used in small amounts (see ¶ [0006]).
In light of Maijala, one of ordinary skill in the art would have been motivated to substitute part or all of the titanium dioxide in Bardman’s compositions with Maijala’s composite pigment that includes a shell of precipitated calcium carbonate around pigment particles such as titanium dioxide in order to reduce the cost of titanium dioxide in the composition (see Maijala ¶¶ [0006] and [0022]). One of ordinary skill in the art would have had a reasonable expectation that doing so would at least maintain the opacity of the compositions; because a pigment’s effect on the opacity of the composition is correlated with the composition’s hiding power and contrast ratio, one of ordinary skill in the art would thus have had a reasonable expectation that the contrast ratio would also be at least maintained. It is evident from the exemplary amounts of titanium dioxide pigment taught by Bardman (63 or 61.5 wt%) that such a substitution of titanium dioxide in Bardman’s compositions with Maijala’s composite pigment would result in amounts of titanium dioxide below 63 or 61.5 wt%, and this overlaps the presently recited range of amounts of 55 to 75 wt% based upon the combination of titanium dioxide, composite pigment, and reactive polymer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the presently claimed invention to have substituted part or all of the titanium dioxide in Bardman’s compositions with Maijala’s composite pigment.
As to claim 10: Bardman’s polymers include various acrylic polymers (see col. 13, ll. 20-48).
As to claim 11: The presently recited phrase “pre-composite” has been interpreted to refer to a polymer that has not been made into a composite material. Because Bardman describes acrylic polymers and does not provide any disclosure that they had already been made into a composite material, Bardman’s polymers are considered to fall within the scope of the recited pre-composite polymers.
As to claims 24-27: Bardman discloses that the compositions contain about 5 to about 40 volume % of pigment particles (see col. 9, ll. 20-35). Bardman further discloses several examples (see Examples 3.1-3.6 in Tables 3.1 and 3.2) in which the amounts of pigment and polymer are varied to achieve different pigment volume concentrations. Maijala discloses that excellent opacity is achieved by means of this pigment composition, and also it is possible to use it as a substitute for more than 50 weight percent of the white pigment of the titanium dioxide in for instance a paint composition (see ¶ [0019]).
One of ordinary skill in the art would have merely exercised ordinary creativity by using any appropriate amount of pigment within the scope of Bardman to achieve the desired degree of pigmentation of the composition, and one of ordinary skill in the art would have merely exercised ordinary creativity by substituting any desired amount with the composite pigment of Maijala as discussed above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the presently claimed invention used any appropriate amount of pigment within the scope of Bardman and by substituting any desired amount with the composite pigment of Maijala, including amounts within the scope of the presently recited range and including the presently recited specific amounts.


Response to Arguments

Applicant's arguments filed Apr. 7, 2021 (herein “Remarks”) and the accompanying Declaration under rule 132 have been fully considered but they are not persuasive.
Applicant argues (item 7 of the Declaration) that an unexpected result has been shown in relation to compositions according to Bardman in which either 35% or 25% of the titanium dioxide pigment is substituted.
This item of the Declaration does not explain which of the argued examples is representative of the claimed invention (MPEP 716.02(d)) and which is representative of the prior art (MPEP 716.02(e)).

Applicant also points (item 8 of the Declaration) to a comparison among examples that were set forth in a prior Declaration submitted on Dec. 4, 2020, in particular the examples appearing in items 12 and 14 of the prior Declaration. The example in item 14 contains somewhat more pigment than does the example in item 12 (due to the inclusion of the composite pigment), and the example in item 14 shows slightly higher opacity than does the example in item 12. The Declaration does not explain why a relatively greater opacity in a composition with more pigment would be an unexpected difference. The burden of explaining allegations of unexpected results lies with the Applicant. MPEP 716.02(b).
Item 8 of the Declaration submitted on Apr. 7, 2021 also does not explain which of the argued examples is representative of the claimed invention (MPEP 716.02(d)) and which is representative of the prior art (MPEP 716.02(e)).

The Declaration submitted on Apr. 7, 2021 also includes further examples (items 9-14 of the Declaration) with a different polymer (“Acronal PLUS 4670”), and these results appear to be directed at a showing of commensurateness.
A product data sheet for Acronal PLUS 4670 was submitted on Apr. 8, 2021 which describes the polymer as an “acrylic latex” without further details of its composition.
The claims broadly refer to a “reactive polymer” which encompasses a substantial number of types of polymers (see Spec. ¶ [0044]). In contrast, the compositions discussed in the Declarations only include the polymer Evoque 1330 which is described in its data sheet as an “acrylic” without further details of its composition and the polymer Acronal PLUS 4670 which is described in its data sheet as an “acrylic latex” without further details of its composition. It has not been established by evidence or technical reasoning that similar results would be expected across the scope of the claimed genus of reactive polymers. The showings are thus not commensurate in scope with the claimed invention. MPEP 716.02(d).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764